Citation Nr: 1443701	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney-At-Law


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO.

RO previously denied the claim of service connection for a right knee disorder on the merits in a July 2006 rating decision. 

In his July 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board video-conference hearing. In March 2014, the Veteran withdrew his request for a hearing. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a right knee disorder on the merits as well as entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2006 rating decision, the RO denied service connection for a right knee disorder; he did not perfect a timely appeal as to this decision.  New and material evidence was not received within one year of notification.  

2. The evidence added to the file subsequent to the July 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.  Such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSION OF LAW

1. The July 2006 rating decision that denied service connection for a right knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the July 2006 decision is new and material, and the claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). In light of the favorable decision to reopen the claim for a right knee disorder in this case, the Board finds that any VA deficiency that may exist in complying with VCAA is harmless error.

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO previously considered and denied service connection for a right knee disorder in a July 2006 rating decision.  In particular, the RO found that there was no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service. The Veteran was informed of the decision and his appellate rights, but he did not perfect an appeal regarding this issue.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the July 2006 rating decision became final. 38 C.F.R. §§ 3.156, 20.302.  In essence, there was evidence of an in-service injury and remote evidence of arthritis.  However, there was negative evidence of a nexus to service.

In November 2008, the Veteran requested that his claim be reopened.  The evidence received since the July 2006 rating decision includes various lay statements submitted by and on behalf of the Veteran regarding his claimed right knee disorder, an MRI report documenting the right knee disorder and private treatment records from 2010 documenting surgical intervention the Veteran underwent for his right knee disorder. These private treatment records tend to indicate that the Veteran's current right knee disorder was a result of an injury sustained during his period of military service. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no evidence of a nexus between the Veteran's current disorder and events of his period of service at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this new evidence (the lay statements, and private treatment records) relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right knee disorder.  


ORDER

The application to reopen a claim for service connection for a right knee disorder is granted. 


REMAND

Having reopened this claim, the Board finds that further development is warranted. The Veteran asserts that he sustained a right knee injury in service that has resulted in current disability. 

Service treatment records reflect the Veteran's complaint of right knee pain in June 1985. He reported that he jumped into a lake 1 week earlier and since then had pain behind his knee with questionable swelling. Examination showed no tenderness over gastrocnemius muscles. He had full range of motion of the knee with increased pain over the gastrocnemius muscles with flexion of the knee. No masses were palpable. The impression was strained gastrocnemius muscle (probable). The Veteran was instructed to return to the clinic if the pain continued.

As for the claim for a compensable rating for bilateral hearing loss, the Veteran essentially asserts that he has experienced a worsening of the symptoms related to his disability. He was last afforded VA examination addressing his hearing loss disability in December 2012. Since then, findings from an April 2013 private audiology evaluation support the Veteran's contention of a worsening of the disability. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of his service-connected hearing loss disability. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of a right knee disorder. The claims file should be made available to the examiner for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. A clinical history should be obtained. The examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has a right knee disorder due to injury sustained in service.

The examination report must include complete rationale for all opinions and conclusions reached.

2. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his hearing loss disability. 
3. Then, the RO should readjudicate the Veteran's claims. If the determinations remain unfavorable to him, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


